Appellate Case: 20-3139    Document: 010110713950                         FILED Page: 1
                                                        Date Filed: 07/20/2022
                                                              United States Court of Appeals
                                                                       Tenth Circuit

                     UNITED STATES COURT OF APPEALS                    July 20, 2022
                                                                   Christopher M. Wolpert
                                  TENTH CIRCUIT                        Clerk of Court



 RICHARD C. BUTLER,

        Plaintiff - Appellant,

 v.                                                        No. 20-3139
                                                  (D.C. No. 5:19-CV-03214-SAC)
 STATE OF KANSAS; SHERRI L.                                  (D. Kan.)
 BECKER,

        Defendants - Appellees.


                             ORDER AND JUDGMENT *


 Before HOLMES, BACHARACH, and MORITZ, Circuit Judges.



       Mr. Richard Butler, proceeding pro se, 1 appeals the district court’s

 dismissal of his § 1983 action for failure to pay the initial partial filing fee. In



       *
               This order and judgment is not binding precedent, except under the
 doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
 however, for its persuasive value consistent with Federal Rule of Appellate
 Procedure 32.1 and 10th Circuit Rule 32.1. After examining the briefs and
 appellate record, this panel has determined unanimously that oral argument would
 not materially assist in the determination of this appeal. See F ED . R. A PP . P.
 34(a)(2); 10 TH C IR . R. 34.1(G). The case is therefore ordered submitted without
 oral argument.
       1
              Because Mr. Butler appears pro se, we construe his filings liberally,
 but do not “assume the role of advocate.” See United States v. Parker, 720 F.3d
 781, 784 n.1 (10th Cir. 2013).
Appellate Case: 20-3139    Document: 010110713950       Date Filed: 07/20/2022    Page: 2



 addition to his appeal, he filed four motions before us, along with an application

 to proceed in forma pauperis (“IFP”). Exercising jurisdiction under 28 U.S.C.

 § 1291, we affirm the district court’s judgment dismissing Mr. Butler’s action

 without prejudice, and, having concluded that Mr. Butler has not presented a

 reasoned, nonfrivolous argument in support of his appeal, deny his IFP motion.

 We consequently deny as moot Mr. Butler’s four motions.

                                            I

       Mr. Butler is currently incarcerated at El Dorado Correctional Facility in

 Kansas after being convicted of a variety of offenses, including rape, aggravated

 criminal sodomy, aggravated kidnapping, assault, and damage to property.

 Underlying this appeal is Mr. Butler’s § 1983 action, which he filed when he was

 a Kansas state pretrial detainee. Mr. Butler’s complaint asserts several claims

 related to his state criminal prosecution, naming as defendants the State of Kansas

 and Ms. Sherri Becker, the state prosecutor. By order dated November 20, 2019,

 the district court granted Mr. Butler’s motion to proceed IFP under 28 U.S.C.

 § 1915(a)(1). Notwithstanding his IFP status, Mr. Butler ultimately was

 responsible for paying the full filing fee, and he was obliged to pay an initial

 partial filing fee. See 28 U.S.C. § 1915(b)(1). In that regard, the district court,

 relying on § 1915(b)(1), assessed an initial partial filing fee of $15.00 and

 notified Mr. Butler that failure to pay the initial partial filing fee within 14 days


                                            2
Appellate Case: 20-3139    Document: 010110713950       Date Filed: 07/20/2022    Page: 3



 may result in the dismissal of his case without further notice. The district court’s

 order also informed Mr. Butler of his continuing obligation to pay, through

 monthly installments, the remainder of the filing fee, pursuant to § 1915(b)(2).

       On December 2, 2019, Mr. Butler requested an extension of time to pay the

 initial $15.00 filing fee. However, even four months after his extension request,

 Mr. Butler had not paid the initial filing fee. Consequently, on April 28, 2020,

 the district court dismissed his § 1983 action without prejudice. That same day,

 the court entered its judgment by separate order.

       On July 10, 2020, more than 30 days after the district court’s dismissal and

 entry of its judgment, Mr. Butler filed his pro se notice of appeal. Notably, in a

 civil case in which the United States is not a party, a notice of appeal must be

 filed within 30 days following entry of the judgment. See 28 U.S.C. § 2107(a);

 F ED . R. A PP . P. 4(a)(1)(A). Along with his notice of appeal, Mr. Butler filed a

 self-styled “Motion to Object to Judgment in a Civil Case of Dismiss[al],”

 objecting to the district court’s judgment and explaining that he had just received

 notice of the judgment. R. at 34 (Pet.’s Mot. to Object to J., dated Jul. 10, 2020).

 Soon after this initial motion, Mr. Butler filed, on separate dates, two additional

 motions addressing his appeal’s untimeliness—a July 17 motion objecting to the

 district court’s order and an August 31 motion requesting an extension of time to

 file his appeal. Specifically, he asserted in both motions that, due to


                                            3
Appellate Case: 20-3139    Document: 010110713950        Date Filed: 07/20/2022   Page: 4



 circumstances related to his confinement at Atchison County Jail, he had not

 received notice of the dismissal until July 2, 2020. Moreover, he asserted in his

 July 17 motion that he would have paid the initial $15.00 filing fee had he

 received his mail.

       Appellate courts do not have discretion to allow an untimely appeal to

 proceed; timely filing of a notice of appeal in a civil case is both mandatory and

 jurisdictional. See Bowles v. Russell, 551 U.S. 205, 214 (2007). However, the

 district court may reopen the time to file an appeal of a judgment or order when a

 party has not received notice of the entry of the judgment or order, if “the motion

 is filed within 180 days after the judgment or order is entered or within 14 days

 after the moving party receives notice under Federal Rule of Civil Procedure

 77(d) of the entry, whichever is earlier.” F ED . R. A PP . P. 4(a)(6)(B).

 Accordingly, on October 8, 2020, because the district court had not yet considered

 whether Mr. Butler’s July 17 or August 31 motions should be construed as a

 motion to reopen the time to file an appeal under Rule 4(a)(6), and, if so, whether

 such relief was warranted, a panel of our Court abated the appeal and remanded

 the matter to the district court for its consideration of the motions under Rule

 4(a)(6). 2 Moreover, the panel directed Mr. Butler—upon the district court’s



       2
              The panel’s order did not address Mr. Butler’s initial July 10 motion
 objecting to the district court’s judgment.

                                             4
Appellate Case: 20-3139    Document: 010110713950       Date Filed: 07/20/2022    Page: 5



 consideration and action on the motions—to immediately file written notice with

 this Court and attach a copy of the district court’s decision to the notice. After

 the panel’s order was filed, but prior to the district court’s consideration of the

 specified motions, Mr. Butler filed an October 14 motion requesting the district

 court reopen his case.

       On October 22, 2020, the district court considered whether any of Mr.

 Butler’s four post-dismissal motions should be construed as a motion to reopen

 the time to file an appeal under Rule 4(a)(6). First, in addressing Mr. Butler’s

 July 17 motion, the district court rejected Mr. Butler’s assertion that he would

 have paid his initial partial filing fee had he received his mail, noting that “[he]

 clearly received the order and was aware of the fee assessment because he filed a

 motion for an extension of time to pay . . . on December 2, 2019.” R. at 83 (Dist.

 Ct.’s Order Considering Pet.’s Post–Dismissal Mots., dated Oct. 22, 2020).

       The court also stressed the nearly five-month period of nonpayment

 between Mr. Butler’s December 2 motion and its dismissal of his action.

 Accordingly, the district court refused to construe Mr. Butler’s July 17 motion as

 a motion to reopen the time to file an appeal, and to the extent that motion could

 be construed as seeking relief from judgment under Federal Rule of Civil

 Procedure 60(b), the court denied the motion. See id. at 82–83. Next, addressing

 Mr. Butler’s August 31 and October 14 motions in tandem, the court noted that


                                           5
Appellate Case: 20-3139   Document: 010110713950        Date Filed: 07/20/2022    Page: 6



 neither was filed within fourteen days of Mr. Butler’s receipt of notice, nor did

 either ask the court to reopen the time to appeal. Id. at 84. The district court thus

 declined to construe either motion as a motion to reopen the time to file an

 appeal. Id.

       However, as to Mr. Butler’s July 10 motion (which the court noted was

 previously “docketed as an objection”), upon consideration of Mr. Butler’s pro se

 status and a finding that no party would be prejudiced by reopening the time to

 appeal, the district court construed that filing as a motion to reopen the time to

 file an appeal under Rule 4(a)(6). Id. at 84–85. To that end, the court noted that

 Mr. Butler’s July 10 motion asked the court to allow his appeal to proceed despite

 its untimeliness and was filed within fourteen days of his receipt of notice of the

 judgment. Id. at 85.

       The district court’s order also granted Mr. Butler’s motion for leave to

 proceed IFP on appeal, noting that Mr. Butler “was granted leave to proceed [IFP]

 at the commencement of the action.” Id. But because the district court’s order

 did not assess partial payments as required by 28 U.S.C. § 1915(b)(1), our Clerk

 of Court required Butler to file a renewed application to proceed without

 prepayment of fees. That motion—along with a few others—is pending before us

 in this appeal.




                                           6
Appellate Case: 20-3139    Document: 010110713950       Date Filed: 07/20/2022      Page: 7


       Specifically, during the pendency of this appeal, Mr. Butler wrote to the

 Court four times, filing his self-captioned “Motion [to] Admit [ ] Evidence [1],”

 “Motion to Admit Evidence [2],” “Motion Letter of Postponeing [sic],” and

 “Motion [for] Abeyance (Letter).” The two motions to admit evidence together

 contain Mr. Butler’s request to admit evidence concerning the merits of his §

 1983 action. Mr. Butler’s motion to postpone and motion for abeyance together

 contain a request “to postpone any filed motions, due to the fact of furthering

 helping [sic] [him] prove [his] innocence and to exploit the injustice of the

 Atchison County Kansas Justice system, all to help furthering [his] defense and to

 bring more light to [his] case to exalt my appeal process.” Mot. to Postpone at 1,

 filed Jan. 25, 2021; see also Mot. for Abeyance at 1, filed Feb. 1, 2021 (“I write

 to ask can I ABEYANCE [sic] my case?”). In any event, Mr. Butler explicitly

 states that he “allow[s] the [Court] to keep taking my filing fee from my prison

 account every month . . . . until the filing fees are paid in full.” Mot. to Postpone

 at 1–2. These four motions, along with his motion to proceed IFP, are all before

 us now.

                                           II

       Federal Rule of Civil Procedure 41(b) provides that district courts may

 dismiss an action where a plaintiff fails “to comply with [the Federal Rules of

 Civil Procedure] or a court order.” F ED . R. C IV . P. 41(b); see also Cosby v.



                                            7
Appellate Case: 20-3139   Document: 010110713950       Date Filed: 07/20/2022    Page: 8


 Meadors, 351 F.3d 1324, 1327 (10th Cir. 2003) (“If a prisoner has the means to

 pay, failure to pay the filing fee required by § 1915(b) may result in the dismissal

 of a prisoner’s civil action.”). We review a district court’s dismissal of a claim

 for failure to comply with a court order to pay a filing fee for abuse of discretion.

 Cosby, 351 F.3d at 1326. “An abuse of discretion will be found only where the

 trial court makes ‘an arbitrary, capricious, whimsical, or manifestly unreasonable

 judgment.’” FDIC v. Oldenburg, 34 F.3d 1529, 1555 (10th Cir. 1994) (quoting

 United States v. Hernandez-Herrera, 952 F.2d 342, 343 (10th Cir. 1991)). More

 specifically, “[w]hen dismissing a case [under Rule 41(b)] without prejudice, ‘a

 district court may, without abusing its discretion, enter such an order without

 attention to any particular procedures.’” AdvantEdge Bus. Grp. v. Thomas E.

 Mestmaker & Assocs. Inc., 552 F.3d 1233, 1236 (10th Cir. 2009) (quoting

 Nasious v. Two Unknown B.I.C.E. Agents, 492 F.3d 1158, 1162 (10th Cir. 2007)).

       “[W]hen we have upheld dismissals . . . for a prisoner’s failure to pay fees,

 the district court has generally conducted the inquiry necessary to determine that

 the failure is attributable to the prisoner’s negligence or misconduct rather than

 circumstances beyond his control.” Sandoval v. New Mexico, 576 F. App’x 784,

 787 (10th Cir. 2014) (unpublished); cf. Hill v. Fort Leavenworth Disciplinary

 Barracks, 660 F. App’x 623, 625 (10th Cir. 2016) (unpublished) (upholding

 dismissal where, “[d]espite warnings from the district court, [the plaintiff] failed



                                           8
Appellate Case: 20-3139   Document: 010110713950        Date Filed: 07/20/2022      Page: 9


 to pay the statutorily mandated filing fee and failed to otherwise establish his

 inability to pay”); Kouris v. Gurley, 272 F. App’x 724, 726 (10th Cir. 2008)

 (unpublished) (upholding dismissal where the plaintiff claimed prison officials

 had refused to process his payments for a certain period of time but the court did

 not receive a payment even after that period had expired); Baker v. Suthers, 9 F.

 App’x 947, 950 (10th Cir. 2001) (unpublished) (upholding dismissal where

 plaintiff had spent the required funds at the prison commissary).

                                          III

                                           A

       On appeal, Mr. Butler must “explain what was wrong with the reasoning

 that the district court relied on in reaching its decision.” Nixon v. City & Cnty. of

 Denver, 784 F.3d 1364, 1366 (10th Cir. 2015). But he wholly fails to explain

 why the district court’s dismissal was error—i.e., why the court should not have

 dismissed the action due to Mr. Butler’s failure to pay the partial filing fee. In

 his opening brief, Mr. Butler does not mention let alone meaningfully discuss his

 failure to pay the partial filing fee. See Aplt.’s Opening Br. at 1–17. Instead, he

 homes in on the merits of his § 1983 action. But the merits were not the basis of

 the district court’s dismissal without prejudice, and are not at issue here.

       Mr. Butler’s “failure to explain why the district court’s order was wrong

 waives any argument for reversal.” Dease v. Webb, 791 F. App’x 744, 746 (10th



                                           9
Appellate Case: 20-3139    Document: 010110713950       Date Filed: 07/20/2022     Page: 10


  Cir. 2019) (unpublished) (citing Utah Env’t Cong. v. Bosworth, 439 F.3d 1184,

  1194 n.2 (10th Cir. 2006)); see Hernandez v. Starbuck, 69 F.3d 1089, 1093 (10th

  Cir. 1995) (“Because the appellant comes to the court of appeals as the

  challenger, he bears the burden of demonstrating the alleged error and the precise

  relief sought. A court of appeals is not required to manufacture an appellant’s

  ‘argument on appeal when it has failed in its burden to draw our attention to the

  error below.’” (citations omitted) (quoting Nat’l Commodity & Barter Ass’n v.

  Gibbs, 886 F.2d 1240, 1244 (10th Cir. 1989))). Indeed, it is well-established that

  we have the discretion to deem any challenge under these circumstances to a

  district court’s order waived. See, e.g., Bronson v. Swensen, 500 F.3d 1099, 1104

  (10th Cir. 2007) (“[W]e routinely have declined to consider arguments that are

  not raised, or are inadequately presented, in an appellant’s opening brief.”).

        This principle applies equally to pro se appellants. See, e.g., Garrett v.

  Selby Connor Maddux & Janer, 425 F.3d 836, 840 (10th Cir. 2005) (“Although

  ‘[a] pro se litigant’s pleadings are to be construed liberally and held to a less

  stringent standard than formal pleadings drafted by lawyers,’. . . ‘[t]his court has

  repeatedly insisted that pro se parties follow the same rules of procedure that

  govern other litigants.’” (first quoting Hall v. Bellmon, 935 F.2d 1106, 1110 (10th

  Cir. 1991); and then quoting Nielsen v. Price, 17 F.3d 1276, 1277 (10th Cir.




                                            10
Appellate Case: 20-3139     Document: 010110713950        Date Filed: 07/20/2022   Page: 11


  1994))); cf. United States v. Banks, 884 F.3d 998, 1024 (10th Cir. 2018) (“We

  aren’t required to fill in the blanks of a litigant’s inadequate brief.”).

        Thus, we conclude that Mr. Butler’s challenge as to the district court’s

  dismissal of his § 1983 action for failure to pay a partial filing fee is

  “insufficiently raised” and therefore waived. Becker v. Kroll, 494 F.3d 904, 913

  n.6 (10th Cir. 2007); see Garrett, 425 F.3d at 840 (“[Pro se] Plaintiff’s briefs are

  wholly inadequate to preserve issues for review. . . . [T]he court cannot take on

  the responsibility of serving as the litigant’s attorney in constructing arguments

  and searching the record.” (citations omitted)); see also Reedy v. Werholtz, 660

  F.3d 1270, 1275 (10th Cir. 2011) (“Nowhere do Plaintiffs state the standards

  applicable to the grant of injunctive relief and explain why the facts and the law

  support that remedy in this case. Issues not adequately briefed will not be

  considered on appeal.”).

                                              B

        Mr. Butler’s motion to proceed IFP also is before us. The federal IFP

  statute authorizes courts to permit an IFP action without full prepayment of fees;

  it requires the prisoner instead to pay only an initial partial filing fee and monthly

  payments towards satisfaction of the full filing fee. See 28 U.S.C. § 1915(a)–(b).

  “In order to succeed on his [IFP] motion, an appellant must show a financial

  inability to pay the required filing fees and the existence of a reasoned,



                                             11
Appellate Case: 20-3139   Document: 010110713950       Date Filed: 07/20/2022     Page: 12


  nonfrivolous argument on the law and facts in support of the issues raised on

  appeal.” DeBardeleben v. Quinlan, 937 F.2d 502, 505 (10th Cir. 1991). Mr.

  Butler cannot satisfy this standard: he fails to present a nonfrivolous argument

  here. In particular, as we have discussed, Mr. Butler utterly fails to engage with

  the district court’s reason for dismissing his § 1983 action. Accordingly, we deny

  Mr. Butler’s motion to proceed IFP.

                                           IV

        For the foregoing reasons, we AFFIRM the district court’s judgment

  dismissing Mr. Butler’s action without prejudice, and, having concluded that Mr.

  Butler has not presented a reasoned, nonfrivolous argument in support of his

  appeal, DENY his IFP motion and ORDER immediate payment of the unpaid

  balance due. Based on this disposition, we DENY AS MOOT Mr. Butler’s four

  motions. 3



                                         ENTERED FOR THE COURT



                                         Jerome A. Holmes
                                         Circuit Judge




        3
               Recall that those motions were the following: Mr. Butler’s
  self-captioned Motion to Admit Evidence [1], Motion to Admit Evidence [2],
  Motion to Postpone, and Motion for Abeyance.

                                           12